In an action for separation based upon claims of cruelty, nonsupport and abandonment, the defendant husband appeals from an order of the Supreme Court, Kings County, entered March 25, 1960, granting the motion of the *988plaintiff wife for alimony pendente lite and counsel fees. Order modified: (1) by striking out its first, second and third ordering paragraphs and substituting therefor a provision granting the motion as to counsel fees and denying the motion as to alimony; and (2) by adding a provision granting to plaintiff leave, if so advised, to renew her motion for alimony pendente lite in the event that the defendant should fail to maintain her and their children in the same style and manner as they were maintained before the marital differences arose. As so modified, order affirmed, without costs. Since the parties are residing in the same house, and defendant husband is voluntarily paying most of the household expenses and all of the carrying charges of the premises as well as the cost of his children’s clothing, their expense at summer camp and the expenses of one of them at college and, in addition, is paying plaintiff wife $75= per week, it was improvident to direct payment of alimony pendente lite. (Lampert v. Lampert, 268 App. Div. 920; Friedman v. Friedman, 5 A D 2d 864.) In our opinion, however, the award of a counsel fee was proper. This action should be promptly tried. Nolan, P. J., Ughetta, Kleinfeld and Christ, JJ., concur; Beldoek, J., dissents and votes to affirm.